DETAILED ACTION
This Office action is in response to an after-final amendment submitted on March 22, 2021.
Claims 1 and 3-20 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on March 22, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,575,310 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see pg. 9, filed March 22, 2021, with respect to nonstatutory double patenting rejection of claims 1 an 5 have been fully considered and are persuasive.  The nonstatutory double patenting rejection of claims 1 an 5 has been withdrawn. 

Allowable Subject Matter
Claims 1 and 3-20 are allowed.

The following is an examiner’s statement of reasons for allowance:.
Regarding claim 1, the claim is allowable over the prior arts since none of the prior art references taken individually or in combination particularly suggests, discloses or renders obvious the following italic limitations:
A method for improving wireless communication of data in an environment with electromagnetic interference, the method comprising: 
during an initial interconnection setup between a transmitting wireless local area network (WLAN) device and a receiving WLAN device, negotiating any of a range of allowable sizes or a maximum size of aggregated frames, packets, or blocks of data; and 
with the transmitting WLAN device: 
determining a target size for the aggregated frames, packets, or blocks of data, wherein the target size for the aggregated frames, packets, or blocks of data is within the negotiated range of allowable sizes or the maximum size of aggregated frames, packets, or blocks of data; 
setting a wireless communication parameter to a first value, wherein the wireless communication parameter includes any of a (1) modulation and coding scheme (MCS) parameters or (2) aggregated frame, packet, or block size parameter that affects a size of the aggregated frames, packets or blocks of data, and wherein the first value is within the target size for the aggregated frames, packets, or blocks of data within the negotiated range of allowable sizes or the maximum size of aggregated frames, packets, or blocks of data, wherein the MCS parameter is any of an MCS index, a number of spatial streams, a modulation type, a coding rate, or a data rate; 
wirelessly transmitting a first aggregated frame, packet, or block of data while the wireless communication parameter is set to the first value, wherein the wirelessly transmitting of the first aggregated frame, packet, or block of data conforms to the target size for the aggregated frames, packets, or blocks of data is within the negotiated range of allowable sizes or the maximum size of aggregated frames, packets, or blocks of data; 
changing the wireless communication parameter to a second value, to improve wireless transmission performance, when electromagnetic interference is detected, wherein the second value conforms to the target size for the aggregated frames, packets, or blocks of data within the negotiated range of the allowable sizes or the maximum size of aggregated frames, packets, or blocks of data, and wherein the second value is less than the first value; 
wirelessly transmitting a second aggregated frame, packet, or block of data while the wireless communication parameter is set to the second value, wherein the wirelessly transmitting of the second aggregated frame, packet, or block conforms to the target size for the aggregated frames, packets, or blocks of data is within the negotiated range of allowable sizes or the maximum size of aggregated frames, packets, or blocks of data; 
changing the wireless communication parameter to the first value when the electromagnetic interference is reduced; and 
wirelessly transmitting a third aggregated frame, packet, or block of data after the wireless communication parameter has been changed to the first value, wherein the wirelessly transmitting of the third aggregated frame, packet, or block of data conforms to the target size for the aggregated frames, packets, or blocks of data is within the negotiated range of allowable sizes or the maximum size of aggregated frames, packets, or blocks of data.

Lee et al. (US 2006/0013256 A1, “Lee”) discloses when association between a wireless device and an access point occurs, the wireless device transmits an association request message including an aggregation action element to the access point, which includes the maximum aggregation size (i.e., negotiating a maximum size of aggregated frames as claimed, see ¶ 58). 
However, the prior arts of record do not disclose, alone or in combination, negotiating any of a range of allowable sizes or a maximum size of aggregated frames, packets, or blocks of data during an initial interconnection setup, with the transmitting WLAN device: (1) determining a target size for the aggregated frames, packets, or blocks of data, where the target size is within the negotiated range of allowable sizes or the maximum size of aggregated frames, packets, or blocks of data; (2) setting a wireless communication parameter to a first value that is within the target size and changing the wireless communication parameter as needed; and (3) wirelessly transmitting an aggregated frame, packet, or block of data using the changing wireless communication parameter, which conforms to the target size.
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 3 and 4 are also allowed since they are depended upon allowed base claims as set forth above.
Regarding claim 5, the claim is allowable over the prior arts since none of the prior art references taken individually or in combination particularly suggests, discloses or renders obvious the following italic limitations:
A method comprising: 
during an initial interconnection setup between a transmitting wireless local area network (WLAN) device and a receiving WLAN device, negotiating any of a range of allowable sizes or the maximum size of aggregated frames, packets, or blocks of data; and 
with the transmitting WLAN device: 
determining a target size for the aggregated frames, packets, or blocks of data, wherein the target size for the aggregated frames, packets, or blocks of data is within the negotiated range of allowable sizes or the maximum size of aggregated frames, packets, or blocks of data; 
setting a wireless communication parameter to a first value, wherein the wireless communication parameter includes any of a (1) modulation and coding scheme (MCS) parameter or 92) aggregated frame, packet, or block size parameter that affects a size of the aggregated frames, packets or blocks of data, and wherein the first value is within the target size for the aggregated frames, packets, or blocks of data within the negotiated range of the allowable sizes or the maximum size of aggregated frames, packets, or blocks of data, wherein the MCS parameter is any of an MCS index, a number of spatial streams, a modulation type, a coding rate, or a data rate; 
wirelessly transmitting or receiving a first aggregated frame, packet, or block of data while the wireless communication parameter is set at the first value; 
determining a second value for the wireless communication parameter to improve wireless transmission performance, wherein the second value conforms to the target size for the aggregated frames, packets, or blocks of data within the negotiated range of the allowable sizes or the maximum size of aggregated frames, packets, or blocks of data, and wherein the second value is less than the first value; and 
wirelessly transmitting or receiving a second aggregated frame, packet, or block of data while the wireless communication parameter is set at the second value.
Ryu et al. (US 2016/0323888 A1, “Ryu”) discloses monitoring channel parameters and changing the MAC algorithm (i.e., determining a wireless communication parameter as a first value and changing it to a second value, as claimed) in response to changing channel parameters, which indicates that an initial MAC algorithm is used (see ¶ 90). 
Lee et al. (US 2006/0013256 A1, “Lee”) discloses when association between a wireless device and an access point occurs, the wireless device transmits an association request message including an aggregation action element to the access point, which includes the maximum aggregation size (i.e., negotiating a maximum size of aggregated frames as claimed, see ¶ 58). 
However, the prior arts of record do not disclose, alone or in combination, negotiating any of a range of allowable sizes or the maximum size of aggregated frames, packets, or blocks of data during an initial interconnection setup, with the transmitting WLAN device: (1) determining a target size for the aggregated frames, packets, or blocks of data, wherein the target size for the aggregated frames, packets, or blocks of data is within the negotiated range of allowable sizes or the maximum size of aggregated frames, packets, or blocks of data; (2) setting a wireless communication parameter to a first value that is within the target size and changing the wireless communication parameter as needed; and wirelessly transmitting or receiving an aggregated frame, packet, or block of data using the wireless communication parameter, which conforms to the target size. 
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 6-20 are also allowed since they are depended upon allowed base claims as set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON J CHUNG whose telephone number is (571)272-4059.  The examiner can normally be reached on Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hoon J Chung/Primary Examiner, Art Unit 2419                                                                                                                                                                                            
Hoon James Chung
Primary Examiner
Art Unit 2474